Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of Group I, claims #1-8, in the reply filed on 02/01/22 is acknowledged.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

This application is in condition for allowance except for the presence of claims #9-24 directed to Groups non-elected without traverse.  Accordingly, claims #9-24 will be cancelled.

	Cancel claims #9-24

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/20 was filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: While the prior art teaches a a circuit structure comprising gate structure, insulating layer, and multiple layers with an etch stop function, (Blackwell, 20210057230; Yang, 20160005650; Kamineni, 10134633; Fu, CN-106910470; Chen, TW-201803020), it fails to teach either collectively or alone, wherein an interlayer dielectric material on the second dielectric etch stop layer; an opening in the interlayer dielectric material, in the second dielectric etch stop layer, in the first dielectric etch stop layer, and in one of the trench insulating layers; and a conductive structure in the opening, the conductive structure in direct contact with a corresponding one of the trench contact structures.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims #1-8 are allowed.
Claim #1 
An interlayer dielectric material on the second dielectric etch stop layer; an opening in the interlayer dielectric material, in the second dielectric etch stop layer, in the first dielectric etch stop layer, and in one of the trench insulating layers; and a conductive 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Andre C. Stevenson Sr./

Art Unit 2816
 
03/02/2022

/BRIGITTE A PATERSON/Primary Examiner, Art Unit 2812